DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 6/7/22, with respect to the rejection of claims 11-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 11-17 under 35 U.S.C. 112(b) has been withdrawn, and the claims are in condition for allowance as discussed below.
Applicant’s arguments, see pages 6-7, filed 6/7/22, with respect to the rejection of claims 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-7 under 35 U.S.C. 103 has been withdrawn, and the claims are in condition for allowance as discussed below. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-10, the prior art does not disclose or reasonably suggest a method, comprising: forming an unpatterned first oxide layer on a substrate; forming a patterned template layer with first and second trenches on the unpatterned first oxide layer , in combination with the remaining limitations of the claims.
The most applicable prior art, Kang et al. (US 8,873,901 B2), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims. Kang et al. lacks the required unpatterned first oxide layer, and the same would not have been obvious to one of ordinary skill as it would interfere with the patterning process of Kang et al.
Re. Claims 11-17, the prior art does not disclose or reasonably suggest a method, comprising: forming a thermal oxide layer on a substrate; forming a patterned semiconductor layer on the thermal oxide layer, wherein a first portion of the patterned semiconductor layer forms a bottom grating line of a coupler, a second portion of Atty. Dkt. No. 4630.3320001-4-SONG et al. Reply to Office Action of March 7, 2022Application No. 17/150,628 the patterned semiconductor layer forms a sacrificial layer, and a third portion of the patterned semiconductor layer forms a substrate layer; forming an image sensor on the substrate layer; forming a patterned template layer with a trench on the thermal oxide layer; forming a rib portion of a waveguide within the trench, wherein the image sensor is adjacent to the waveguide; forming a slab portion of the waveguide and a top grating line of the coupler on a top surface of the patterned template layer; and depositing a cladding layer on the slab portion, the top grating line, and the image sensor.
The most applicable prior art, Kang et al. (US 8,873,901 B2), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims. While patterning semiconductor layers and depositing cladding layers on a substrate is common in the art, the prior art fails to disclose or reasonably suggest a method of forming the specific structure required by the claim.
Re. Claims 18-20, the prior art does not disclose or reasonably suggest an optical device, comprising a waveguide slab portion disposed on the rib portion and the tapered portion of the waveguide, and a grating coupler with a bottom grating line disposed within the non-thermal oxide layer and a top grating line disposed on a top surface of the non- thermal oxide layer, and wherein the top and bottom grating lines are non-overlapping with respect to each other, in combination with the remaining limitations of the claims.
The most applicable prior art, Kang et al. (US 8,873,901 B2), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims. While multi-level gratings are known in the prior art, such as Van Vaerenbergh et al. (US 2020/0341200 A1), the prior art does not disclose or reasonably suggest a multi-level non-overlapping grating and rib/slab waveguide arrangement as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        7/15/22